DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 4/21/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:
Pg. 1 line 3, “There are known from the commercial offer fragrance pendants” sounds awkwardly worded. A suggested change is “There are known commercial that offers fragrance pendants”. 
Pg. 1 line 5, “There are known from the commercial offer electronic devices” sound awkwardly worded. A suggested changed is “There are known commercial electronic devices”. 
Pg. 1 line 11, “preferably with wax” should be “preferably with a wax”. 
Pg. 1 line 14, “Optional the mixture” should be “Optionally, the mixture”. 
Pg. 2 line 1, “organ bag” should be “organza bag”. 
Pg. 2 line 2, “sling which made of matching” should be “sling which are made of matching”.
Pg. 2 line 6, “in a plastic container plastic” should be “in a plastic container”. 
Pg. 2 line 18, “specific part of claim 1” should be “specific to parts of claim 1”
Pg. 2 line 21, “external a removable cover” should be “external to a removable cover” 
Pg. 3 line 20, it is not understood what “kun” is meant in this sentence. 
Pg. 3 line 20, a comma is needed such that it’s “After applying the perfume set to the invention in the garage and attic of the buildings, no traces of kun were found”
Pg. 3 line 21, “previously seen in the vicinity” should be corrected to “when they were previously seen in the vicinity” 
Appropriate correction is required.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 cites “Fragrance set”  which should be “A fragrance set”
Claim 1 cites “extrements” which is misspelled for “excrements” 
Claim 1 cites “especially fragrance pendant for marten” which should be “especially a fragrance pendant for a marten”
Claim 2 cites “hair fiber (3) a dog” which should be “hair fiber (3) of a dog”
Claim 3 and 5 cite “characterized in that the mixture of fragrance carriers (2) there are fibers” is worded awkwardly. A suggestion is “characterized in that the mixture of fragrance carriers (2) has fibers”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 2-6 cite “A kit according to claim” but claim 1 does not claim of a kit. The preamble of claim 1 does not cite of a kit. A suggestion for the preamble of claim 1 is “A kit of a fragrance set”. 
Claims 1-3 and 5 use “preferably” which makes the claims unclear whether they are positively claiming the limitations. Additionally, it is unclear what is the specific invention is being claimed as all these “preferably” introduces various different variations of the invention. For the purposes of examination, Examiner interprets every “preferably” to mean as an applied limitation to the invention. 
Claim 1 cites “carriers (2) of fragrance” but it is unclear if it is referring back to the “at least two fragrance carriers” or if it is referring to different carriers due to differing terminology. For the purposes of examination, Examiner interprets it to mean the same carriers. 
Claims 1 and 5 cite “preferably with a wax, oil, polyacrylamide gel” but it is unclear whether it means to include all these components or said in the “or” alternative. For the purposes of examination, the Examiner interprets the limitation to mean “or” such that it can be wax, oil, or polyacrylamide gel. 
Claim 3 cites “preferably in the ratio of 2.5 dkg of dog hair, 1 dkg of human hair and 2 cm3 of wax, preferably paraffin or stearic mixed in 2% by weight with capsaicin” but is unclear what “preferably paraffin or stearic mixed in 2% by weight with capsaicin” is referring to. Does it mean to say what the preferred wax is, such as the preferred wax can be “paraffin mixed in 2% by weight with capsaicin” or “stearic mixed in 2% by weight with capsaicin”? Or does it refer to the whole mixture of dog hair, human hair, and wax and preferably mixing in paraffin, or steric, mixed in 2% by weight with capsaicin? For the purposes of examination, the Examiner interprets the claim to be that the wax can be paraffin or steric and that the wax is mixed in 2% by weight with capsaicin. 
Claims 2-6 cite “the fragrance carrier” but it is unclear if it’s referring back to the “at least two fragrance carriers” or “carriers (2) of fragrance” as cited in claim 1 due to differing terminology. For the purposes of examination, Examiner interprets it to mean the same carriers. 
Claims 4 and 6 cite “1 ÷ 3 cm3” and “2 ÷ 4%”. It is unclear what these are exactly representing. Is it supposed to be a fraction such as 1/3 or 0.333? Or is it supposed to be 1 over 3 cm3? If it was a fraction, 2/4% or 0.5%, is a very small percent. For the purposes of examination, Examiner interpreted it to mean a fraction. 
Claim 1 recites the limitation "the fibers (3) of the mammalian coat, excrements (4) of predatory animals”. There is insufficient antecedent basis for this limitation in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Younker (US 20040003530) in view of Dinnes (US 20140245968), Fujita (US 2015/0284249), and Drew (US 8383138).
Regarding claim 1, Younker teaches of (Fig. 3) a fragrance set, especially fragrance pendant for marten (¶0008-0009, device can be used to spread odor, which Examiner notes can be an order for repelling marten), has a container with through channels (pores of device), comprising at least two fragrance carriers (holds repellent contents), characterized in that it has in a container (Fig. 3) carriers of fragrance (repellent contents), wherein the carriers of fragrance are the fibers of the mammalian coat, excrement of predatory animals and/or mixtures thereof (¶0008-0009, traditional repellent methods uses predator biological products like urine, blood, steroids, sweat, hair, etc. available to the ambient air), most preferably with the addition of capsaicin solution in the form of oleoresin (¶0015, a repellent with capsicum and an oleoresin can be used).
Younker does not appear to teach of an organza pouch preferably insulated with an outer removable film sheath, the at least two fragrance carriers preferably in the form of a polymer, wherein the carriers of fragrance are preferably with a wax, oil, polyacrylamide gel, most preferably with the addition of capsaicin solution in the form of oleoresin.
Dinnes is in the field of repellents and teaches of an organza pouch (¶0023, exemplary fabrics for sachets holding cat-repellant compositions include organza). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Younker to incorporate the teachings of Dinnes to use an organza pouch in order to use a fabric that can easily integrate with the fragrance and has high porosity to emit the fragrance.
Fujita is in the field of fragrance devices and teaches of preferably insulated with an outer removable film sheath (gas tight container 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Younker to incorporate the teachings of Fujita to use an outer removable film sheath in order to prevent the fragrance from preemptively emitting. 
Drew teaches of the at least two fragrance carriers preferably in the form of a polymer, wherein the carriers of fragrance are preferably with a wax, oil, polyacrylamide gel (Col. 1 lines 30-38, fragrances were added to the wax polymers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Younker to incorporate the teachings of Drew of at least two fragrance carriers preferably in the form of a polymer, wherein the carriers of fragrance are preferably with a wax in order to use a substance that can apply the repellent to an object. 

Regarding claim 2, Younker as modified teaches of the invention in claim 1, and characterized in that the fragrance carrier is a hair fiber of a dog (¶0008, deer learn the smell of pets such as dogs, which can come from the dog’s hair, and learn to work around their schedules and habits) or human hair (¶0012, animal repellent substances can be human hair). 
Younker discloses the claimed invention except for “preferably in a ratio of 2/3 of canine hair and 1/3 of human hair”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to test and choose the optimum ratio of canine hair and human hair, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It should be noted that the ratio of canine hair and human hair as claimed does not show criticality as disclosed in the specifications or the drawings. One of ordinary skill in the arts would have tested and known of different ratios of canine hair and human hair and chosen the optimum ratio for their desired result. 

	Regarding claims 3 and 5, Younker as modified teaches of the invention in claim 1 and 2, respectively, and characterized in that the mixture of fragrance carriers, there are fibers of dog hair and human hair (¶0008, deer learn the smell of pets such as dogs, which can come from the dog’s hair, and learn to work around their schedules and habits; ¶0012, an animal repellent substance can be human hair, which Examiner notes that one of ordinary skill in the arts could use a mixture of both), preferably mixed with capsaicin (¶0015, a repellent with capsicum can be used, which Examiner notes can be included in the mix), and was modified by Drew to be preferably mixed with a wax as cited hereinabove.
Younker does not appear to teach of  as modified teaches of preferably in the ratio of 2.5 dkg of dog hair, 1 dkg of human hair and 2 cm3 of wax, preferably paraffin or stearic mixed in 2% by weight with capsaicin.
Younker discloses the claimed invention except for “of preferably in the ratio of 2.5 dkg of dog hair, 1 dkg of human hair and 2 cm3 of wax”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to test and choose the optimum ratio of dog hair, human hair, and wax, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It should be noted that the ratio of canine hair, human hair, and wax as claimed does not show criticality as disclosed in the specifications or the drawings. One of ordinary skill in the arts would have tested and known of different ratios of canine hair, human hair, and wax and chosen the optimum ratio for their desired result. 
Drew teaches of wax, preferably paraffin or stearic (Col. 1 lines 22-27, one wax that can be used is paraffin wax because of its higher melting temperature) mixed in by weight with capsaicin (Col. 4 lines 4-16, capsaicin is a known staple animal deterrent for decades and its taste would deter a shark). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Younker to incorporate the teachings of Drew of using paraffin wax mixed in by weight with capsaicin in order to use a well-known wax and a known animal repellent. 
Younker discloses the claimed invention except for “preferably paraffin or stearic mixed in 2% by weight with capsaicin”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to know how much to mix paraffin or steric with capsaicin, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It should be noted that the “2% by weight” as claimed does not show criticality as disclosed in the specifications or the drawings. One of ordinary skill in the arts would have tested and known how to make a wax with capsaicin and what are the needed amounts to make a desired animal repellent wax. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Younker in view of Dinnes, Fujita, and Drew, as applied to claim 1 and 2 above, and further in view of Diaz Gomez et al. (US 2015/0376546), hereinafter Diaz.
Regarding claims 4 and 6, Younker as modified teaches of the invention in claims 1 and 2, respectively, but does not appear to teach of characterized in that the mixture of fragrance carriers contains 1 + 3 cm3 of wax mixed with 2 + 4% by weight of 3-methyl butyric acid.
Diaz is in the field of fragrances and teaches of characterized in that the mixture of fragrance carriers contains wax (¶0139, aroma substance and fragrance mixtures according to the invention comprising the compounds according to the invention or a mixture according to the invention as defined in the disclosure can be used generally for producing a form such as wax) mixed with 3-methyl butyric acid (¶0131, fruity fragrances or aroma substances can use 3-methylbutyric acid). The compounds can be combined with other fragrances in different quantitative ratios to give new types of fragrances mixtures or perfumes (¶0132). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Younker to incorporate the teachings of Diaz that the mixture of fragrance carriers contains wax and 3-methylbutryic acid in order to use the wax to hold the scents together and to use 3-methylbutryic acid to produce a strong smell. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use 1 + 3 cm3 of wax mixed with 2 + 4% by weight of 3-methyl butyric acid, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It should be noted that the portions of wax and 3-methylbutyric acid as claimed does not show criticality as disclosed in the specifications or the drawings. One of ordinary skill in the arts would be able to use any desired quantitative ratios of wax and 3-methylbutryic acid mixed together as stated in ¶0132 of Diaz in order to make a wax product with a pungent scent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647